DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.
 
Priority
	This application filed on May 23, 2019 claims benefit to provisional application no. 62/675436 filed on May 23, 2018. The provisional application supports claims 1, 4-6, 9-12, 15 and 18-20. The provisional application does not support claims 13, 14, 16 and 17. Therefore, claims 13, 14, 16 and 17 are entitled to the benefit of May 23, 2019, the filing date of the instant application.

Status of the Claims
	Claims 1, 4-6, 9-20 are pending and examined.

Drawings
	The drawings filed on May 23, 2019 are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6 and 9-20 are rejected under 35 USC §101 because the claimed invention is drawn to non-statutory subject matter.
35 U.S.C. §101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. MPEP § 2108. Regarding judicial exceptions, "[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of science and technological work." Gottschalk v. Benson, 408 U.S. 83, 67 (1972); see also MPEP § 2106, part II.
The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’I, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).
The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Serve. Prometheus Labs., Inc., 568 U.S. 86, 71 Diamond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 581 U.S. at 601 (2010). The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature," but “one must do more than simply state the law of nature while adding the words 'apply it"' Mayo, 568 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71-72). In Mayo, the Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77. Additionally, '"conventional or obvious’ ‘[p]re-solution activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law." id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski 581 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by' ... adding ‘insignificant post-solution activity’") (quoting Diehr, 450 U.S. at 191-192).
The unpatentability of natural products was recently confirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2118 (2013).	
In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and 'as an ordered combination' to determine whether the Mayo, 566 U.S. at 72-73, 76-78).
Based on the consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves an abstract idea and a law of nature/natural phenomenon.

Question 2A – Prong 1
Claim 1 involves the patent ineligible concept of an abstract idea and a law of nature. Claim 1 is directed towards contacting a sample with a radiotherapeutic agent, extracting and quantifying cfDNA from the sample, and determining the efficacy of the radiotherapeutic agent based on the quantification of the extracted cfDNA, wherein the amount of extracted cfDNA is proportional to the number of living cells. The determining step is an abstract idea. The determining step simply requires determining the efficacy of a radiotherapeutic based on quantification data. The determining step is merely a mental process that can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Thus, the determining step is an abstract idea/process.
Claim 1 further involves the patent ineligible concept of a law of nature/natural phenomenon. The correlation between the number of living cells and the efficacy of the radiotherapeutic agent is a natural correlation that preexists which is an unpatentable 
The wherein clause amounts to no more than an “instruction to apply the natural law”. The wherein clause does not require the user to do anything in light of the correlation. The wherein clause fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law itself”.

Question 2A – Prong 2
	The claims do not recite any additional elements that integrate the judicial exception into practical application of the exception. Claim 1 requires the additional steps of contacting a sample with a radiotherapeutic agent and extracting and quantifying cfDNA from the sample. These steps are performed to gather data for the judicial exception. It is thus extra-solution activity, and does not integrate the judicial exception of claim 1 in a practical application.
	The steps in claims 4-6 and 9-20 are insignificant extra-solution activity, as these limitations do not impose meaningful limits on the claims. The steps are recited at such a high level of generality such that it amounts to insignificant pre-solution activity. 
	Accordingly, the claims are directed to judicial exceptions.

Question 2B
	The second step of Alice involves determining whether the remaining elements, either in isolation or in combination with other non-patent eligible elements are sufficient to “’transform the nature of the claim’ into patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).
	The claims do not sufficiently provide a method which is significantly more than a statement of natural principle for at least these reasons:
	The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. The art teaches subjecting the patients to radiotherapy and analyzing total cfDNA levels (Kageyama et al. Oncotarget (2018) 9:27, 19368-19378, 19369, col. 2). Kageyama teaches quantifying cfDNA levels after irradiation using digital PCR and amplicon sequencing (Kageyama p. 19370, col. 1).
	Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. mere data gathering steps necessary to perform the methods. Quantifying cfDNA levels after irradiation merely instructs the scientist to use any quantification method to measure the levels of cfDNA. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in the step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed. Further, it is well established that the mere physical or tangible nature of additional elements such as the contacting, extracting and quantifying steps do not Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)). 
	Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of the exception. Thus, the claim as a whole does not amount to significantly more than the judicial exception itself. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of the determining the efficacy of a radiotherapeutic agent based on the quantification of extracted cfDNA. The claims do not recite additional elements that amount to significantly more than the judicial exception.
	For those reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim(s) 1, 4, 5, 9-11, 13-15 and 17 is/are rejected under 35 U.S.C. §103 as obvious over Wang et al Oncotarget 8:26 43180-43191 (May 15, 2017) (hereinafter “Wang”) in view of Maggiorella et al. Cancer Research 63, 2513-2517 (2003) (hereinafter “Maggiorella”).
Wang teaches a method of characterizing the release and biological significance of cell free DNA (cfDNA) from breast cancer cell lines. Wang teaches assessing the release pattern of cfDNA from breast cancer cell lines under different culture conditions (Wang p. 43181). In particular Wang uses two different breast cancer cell lines, namely T47-D and MDA-B-231, and MCF-1-A (a normal mammary gland cell line) (Wang p. 43181). Wang teaches treating the three cell lines with roscovitine (a cell cycle inhibitor) (Wang p. 43181). Wang teaches assays starting with a concentration of 106 cells (a known number of living cells), and extracting cfDNA for analysis (Wang p. 43188). Wang teaches the percentage of cells that stayed in the G1 phase (Wang p. 43181). In order to determine the percentage of cells in G1 phase, the total number of viable cells was inherently determined to obtain such percentage. Wang also provides the cfDNA concentrations for each of the cell lines (Wang p. 43181, figure 3). Wang teaches the percent of cells in G1 phase correlated positively with the cfDNA concentrations (Wang p. 43181). 
Wang does not disclose contacting the sample with a radiotherapeutic agent. Wang does not disclose determining the efficacy of the radiotherapeutic agent based on 
However, Maggiorella teaches analysis of cell lines for radiation response by roscovitine, which acts as a radiosensitizer (limitation of claim 4), in vitro and in vivo (Maggiorella p. 2513, Abstract) Specifically, Maggiorella teaches performing clonogenic survival assays that determine the living cells in a sample. Maggiorella analyzes cell cycle in cells treated with ionizing radiation (IR) (limitation of claim 5) and/or IR and roscovitine combined. Maggiorella teaches determining the effect of roscovitine and IR on the cell cycle distribution (Maggiorella p. 2515). Maggiorella teaches that no increase in sub-G1 cell population was observed (Maggiorella p. 2515).
Therefore it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Wang to use a combination of roscovitine and irradiation instead of roscovitine alone to investigate whether the origin of cfDNA was influenced by cell cycles and the efficacy of radiotherapy. Wang teaches using roscovitine to investigate cell phases and the release patter of cfDNA from cell lines under different culture conditions and investigate the biological significance of cfDNA. Maggiorella also teaches analyzing cell phases with roscovitine alone and roscovitine and IR combined. It would have been obvious to study the combination of roscovitine and IR, a different culture condition, in the method of Wang to provide a more comprehensive picture of the origin of cfDNA in G1 phase. Thus it would have been obvious to analyze the roscovitine and irradiation condition because Wang suggests analyzing different culture 

Regarding claim 9, Wang equates cfDNA and ctDNA (Wang p. 43185).
Regarding claims 10 and 11, Wang teaches assessing the release patterns of cfDNA from breast cancer cell lines under different culture conditions (Wang p. 43181).
Regarding claim 13, Wang teaches that differentiated cells tend to be held in the G1 phase (Wang p. 43187). Correlation analysis suggested the percent of cells in the G1 phase correlated positively with the cfDNA concentration (Wang p. 43181).
Regarding claim 15, Wang teaches assessing the release pattern of cfDNA from cultured human breast cancer cell lines in vitro (Wang p. 43181).
Regarding claim 17, Wang teaches that cfDNA concentration increased in a short time after passage, decreased gradually and was maintained at a relatively stable level in normal culture conditions (Wang p. 43181). This illustrates that samples were taken over time.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Maggiorella as applied to claims 1, 4, 5, 9-11, 13,15 and 17 above, further in view of Baskar et al. Frontiers in Molecular Biosciences (2014) 1:24, 9 pages (hereinafter “Baskar”).
Wang and Maggiorella do not teach wherein the cells are exposed to x-ray irradiation.

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use X-irradiation as the irradiation in the method of Wang and Maggiorella to analyze treating the cells with X-irradiation as disclosed in Baskar. Maggiorella specifically teaches determining the effect of roscovitine and IR on cell distribution (Maggiorella p. 2515).Therefore it would have been obvious to further modify the teachings of Wang and Maggiorella to use X-irradiation as disclosed by Baskar to treat the cells and then study the amount of cfDNA released from cells.

Claims 12 and 14 are rejected under 35 USC 103 as being unpatentable over Wang in view of Maggiorella as applied to claims 1, 4, 5, 9-11, 13, 15 and 17 above, further in view of Kageyama et al. Oncotarget 9:27, 19368-19378 (April 10, 2018) (hereinafter “Kageyama”).
Wang and Maggiorella do not disclose wherein the cells are non-small cell lung cancer. Wang and Maggiorella do not disclose wherein the cells are derived from a patient sample.
However, Kageyama teaches analyzing cell-free DNA plasma levels in response to radiotherapy. Kageyama discloses 17 patients diagnosed with NSCLC (non-small cell lung carcinoma) were enrolled in the study. Kageyama discloses that the main point of 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Wang and Maggiorella to analyze the number of cells in G1 phase and cfDNA concentrations in response to radiation. Wang teaches the mechanism of cfDNA release is not entirely clear whether cfDNA is secreted into the blood circulation in different forms such as exosomes or cancer cells in G1 phase secrete more exomes. Wang teaches the analysis using roscovitine demonstrates that increased cfDNA was the consequence of active release from differentiated cells because differentiated cells tend to be held in the g1 phase (Wang p. 43186-43187). Kageyama teaches radiotherapy is widely used for cancer treatment and palliative care because targeted irradiation increased tumor cell apoptosis (Kageyama p. 19368). Kageyama further teaches that radiotherapy increases tumoral cfDNA levels in the plasma and shows potential to serve as an indicator for diagnosis drug-resistant tumor-related gene mutations in early stage cancer patients or those undergoing molecular target therapy 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and Maggiorella to include treating the cells with radiation as disclosed in Kageyama, because irradiation effects the amount of cfDNA released from the cells (Wang, p. 43180). Kageyama similarly reports on the amount of cfDNA released from the cells (Kageyama p. 19368, Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang to include determining the efficacy of a radiotherapeutic agent by quantifying the number of living cells in a sample. Kageyama teaches that radiotherapy increases tumoral cfDNA levels in the plasma (Kageyama p. 19368, Abstract). Kageyama evaluated cfDNA levels after radiotherapy (Kageyama p. 19373). Wang investigates the release pattern of cfDNA from cancer cell lines under different culture conditions (Wang p. 42180, Abstract). Treating cells with irradiation results in cell lines under different culture condition. 
Regarding claim 12, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and Maggiorella with the teachings of Kageyama to use non-small cell lung cancer cells, because cfDNA, especially ctDNA, has been acknowledged as a 
With regard to claim 14, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Wang and Maggiorella to include samples from patients because Wang states that the in vitro model could not completely represent the actual condition of the patient (Wang p. 43187). Kageyama discloses investigating plasma levels of tumor-specific cfDNA in cancer patients. It would have been obvious to modify the method of Wang to use samples from patients rather than cell culture samples in order to get a more accurate representation of the actual condition of the patient (see Wang p. 43187).

Claim 16 is/are rejected under 35 USC 103 as being unpatentable over Wang in view of Maggiorella as applied to claims 1, 4, 5, 9-11, 13, 15 and 17 above, further in view of Lv et al. Oncology Letters 14:6999-7010 (2017) (hereinafter “Lv”).
Wang and Maggiorella do not teach wherein the cells are selected from the group consisting of adherent cultures, suspension cultures, single dissociated cells, and aggregated cells.
However, Lv teaches three-dimensional (3D) cell culture technology. Specifically, Lv reviewed 3D cell culture applications, focusing on anti-tumor drug susceptibility testing. Lv teaches that 3D cell culture technology has become a focus of research in tumor cell biology, to mimic the in vivo microenvironment of cultured tumor cells ex vivo (Lv, Abstract). 3D in vitro tumor models simulate the in vivo physiological microenvironment (Lv p. 6999, col. 2). The suspension culture method is a widely used 
Wang teaches assessing the release pattern of cfDNA from breast cancer cell lines under different culture conditions. Maggiorella teaches analyzing cell phases with roscovitine and roscovitine and IR combined. 3D cell culture is a culture condition that has been shown by Lv to mimic the in vivo environment of cultured tumor cells ex vivo (Lv p. 6999, Abstract). Wang noted that the in vitro model could not completely represent the actual condition of the patients (Wang p. 43187). Modifying the method of Wang and Maggiorella with the 3D cell culture method of Lv would achieve conditions closer to those in vivo. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang and Maggiorella to include the 3D culture method of Lv.

Claims 18-20 are rejected under 35 USC 103 as being unpatentable over Wang in view of Maggiorella as applied to claims 1, 4, 5, 9-11, 13, 15 and 17 above, further in view of Alegre et al. Tumor Biol. 37:13687-13694 (2016) (hereinafter “Alegre”).
Wang and Maggiorella do not disclose wherein detecting the cfDNA comprises quantifying the copy number of a gene in the cfDNA sample. Wang and Maggiorella do not disclose wherein the cfDNA comprises detecting a mutation in the cfDNA sample. Wang and Maggiorella do not disclose wherein the gene copy number is quantified per ml of sample.
However, Alegre evaluated the clinical utility of EGFR analysis in plasma cell-free DNA (cfDNA) from patients under treatment with EGFR inhibitors (Alegre p. 13687). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang and Maggiorella to quantify the copy number of a gene in the cfDNA sample, per mL of sample, as taught by Alegre. Wang teaches that the percent of cells in G1 phase correlated positively with the cfDNA concentration (Wang p. 43181). The colonies of cells in the G1 phase were quantified to determine the correlation. Maggiorella analyzes cell cycle in cells treated with ionizing radiation (IR) and/or IR and roscovitine combined. Alegre discloses a higher analytical sensitivity of ddPCR could also contribute to increased mutation detection in plasma cfDNA from patients with negative tumor samples (Alegre p. 13692). Alegre discloses an important advantage of plasma DNA analysis over tumor samples is its non-invasiveness, which allows frequent evaluation during treatment and facilitating the clinical management of patients (Alegra p. 13693). 

Response to Arguments
	Applicant’s arguments filed on August 27, 2021 have been fully considered but are not persuasive.
	The response traverses the rejection of the claims over Wang and Maggiorella and the secondary references. The response asserts that Wang does not teach extracted cfDNA is proportional to the amount of cfDNA measured or the efficacy of the radiotherapeutic agent based on the quantification of the extracted cfDNA. Applicant’s arguments have been reviewed but are not persuasive. 
	The response asserts that there is a positive correlation between the number of cells that are arbitrarily held in G1 phase by the cell cycle inhibitor roscovitine, but does not teach the number of living cells is proportional to the amount of cfDNA measured. This recitation of the amount of extracted cfDNA is proportional to the number of living cells is in a wherein clause. A wherein clause limits a process claim where the clause 
	The response asserts that Wang does not teach determining the efficacy of the radiotherapeutic agent based on the quantification of the extracted cfDNA or quantifying the extracted cfDNA. This argument has been reviewed but is not persuasive. The rejection is based on the combination of Wang and Maggiorella, not Wang and Maggiorella independent of each other. As discussed above, Wang teaches assessing the release patterns of cfDNA from breast cancer cell lines under different culture conditions and investigating the biological significance of cfDNA. Wang teaches assays starting with a concentration of 106 cells (a known number of living cells), and extracting cfDNA for analysis. Wang found that if more cells were in the G1 phase, more cfDNA was detected and the cfDNA concentration correlated positively with the percent of cells in the G1 phase. Maggiorella teaches analyzing cell cycles in cells treated with ionizing radiation. The combination of Wang and Maggiorella teaches determining the efficacy of a radiotherapeutic agent. 
	The response asserts that Maggiorella teaches there could be a synergistic effect when exposing p53 mutated breast cancer MDA-MB-231 cells with roscovitine and IR. This argument has been reviewed but is unpersuasive. The claims encompass synergistic effects. The claims require contacting a known number of cells with a 
Wang assesses the release patterns of cfDNA from breast cancer cell lines under different culture conditions. The claims are not limited to looking at cells in a particular phase. Because, as discussed above, the claims encompass looking at more than one modulating agent, cells may be arrested in a variety of different phases. Because Wang was interested in examining the release patterns of cfDNA, he would have been motivated to look at the release patterns without IR, with IR and with IR plus roscovitine. Wang looks at different culture conditions, including different cell cycles. Maggiorella teaches looking at the effects of irradiation and irradiation plus roscovitine. The combination of Wang and Maggiorella teaches each element of the claim.
	The response asserts that a person of ordinary skill would not arrive at independent claim 1 because Maggiorella teaches that irradiating MDA-MB-231 cells arrests a large percentage of them in G2 until 48 hours have passed, and at that point, the number of MDA-MB-231 cells in G1 and G2 could be similar. This argument has been reviewed but is not persuasive. Figure 2 of Maggiorella teaches at 48 hours following 4 Gy irradiation, the number of cells in the G1 phase are higher than the number of cells in the G2 phase. Figure 3 of Wang shows a lower concentration of cells in the G1 phase compared to cells in the G2 phase plus cells in the S phase. Figure 2 of Maggiorella and Figure 3 of Wang do not represent data within the same parameters. G2 data from Figure 2 of Maggiorella should not be directly compared to the G2+S data 
Thus, for the reasons stated above and those already of record, the rejections are maintained.
	
CONCLUSION

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634        
September 29, 2021